Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-803

IN RE DAVID E. FRANK
                                                                   2020 DDN 182
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 94748


BEFORE: Thompson* and Easterly, Associate Judges, and Ferren, Senior Judge.

                                      ORDER
                                (FILED—February 3, 2022)

      On consideration of the certified order from the state of Maryland disbarring
respondent from the practice of law in that jurisdiction; this court’s December 2,
2021, order directing respondent to show cause why reciprocal discipline should not
be imposed; and the statement of Disciplinary Counsel; and it appearing that
respondent has not filed a response or his D.C. Bar R. XI, §14(g) affidavit, it is

       ORDERED that David E. Frank is hereby disbarred from the practice of law
in the District of Columbia. It is


____________
        *Judge Thompson’s term expired on September 4, 2021; however, she will continue to
serve as an Associate Judge until her successor is confirmed. See D.C. Code § 11-1502 (2012
Repl.). She was qualified and appointed on October 4, 2021, to perform judicial duties as a Senior
Judge and will begin her service as a Senior Judge on a date to be determined after her successor
is appointed and qualifies.
No. 21-BG-803


      FURTHER ORDERED that for purposes of reinstatement respondent’s
suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).




                                 PER CURIAM